 



Exhibit 10.25
Summary of Base Salaries
For Specified Executive Officers
of Bakers Footwear Group, Inc.
The following table sets forth the base salaries as of April 18, 2008 for
certain of the Company’s executive officers:

          Name and Principal Position (1)   Base Salary
Peter A. Edison
    $350,000  
Chairman of the Board, Chief Executive Officer
and President
       
 
       
Stanley K. Tusman
    $265,000  
Executive Vice President and
Chief Planning Officer
       
 
       
Mark D. Ianni
    $270,000  
Executive Vice President and
Chief Merchandising Officer
       
 
       
Joseph R. Vander Pluym
    $270,000  
Executive Vice President and
Chief Operations Officer
       

 
(1) Each of these executive officers is a party to a written employment
agreement with the Company and may be a party to other compensation arrangements
with the Company that have been filed as exhibits to the Company’s Annual Report
on Form 10-K or in other filings with the Securities and Exchange Commission.
Bonuses are determined by the Company’s Compensation Committee on terms
generally consistent with the Bakers Footwear Group, Inc. Cash Bonus Plan. The
Company’s executive officers are eligible to participate in the Bakers Footwear
Group, Inc. Cash Bonus Plan, Bakers Footwear Group, Inc. 2003 Stock Option Plan
and the Bakers Footwear Group, Inc. 2005 Incentive Compensation Plan, receive
matching employer contributions to the Company’s 401(k) plan, participate in
other employee benefit plans and receive other forms of compensation. The
Company also pays premiums on a life insurance policy solely for the benefit of
Mr. Tusman.

